Campbell, J.,
delivered the opinion of the court.
The question in this case is, whether Powell was, at the institution of this action, entitled to recover the possession of the land sued for. He had sold it to Clymer, taking his notes for the purchase-money, and gave him a bond for title. Before Clymer’s first note became due, Powell transferred the notes and procured the legal title of the laud to be vested in Mrs, Lewis. At least, we must so consider it, because Clymer offered to prove this, and the court excluded it. If it be true that'the notes for the purchase-money, and the title of the land, which draws to it the right of possession, were transferred from Powell, he was not entitled to the possession of the land. He could not put an end to the conti’act of sale, because he did not hold the notes of Clymer. He could not demand payment of the notes, because he did not hold them, and was not entitled to payment. He was not entitled to possession of the land, because he had put his transferee of the notes and title in his place as to the land. All his lights were transferred.
Most of the evidence offered by defendant below was *674properly excluded as having no pertinence to the issue, but evidence of the transfer of all his rights by Powell, before he sued, was admissible.
Judgment reversed, and case remanded for a new trial.